Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 8, 15 allowable. The restriction requirement as set forth in the Office action mailed on 8/27/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/27/21 is withdrawn.  Claims 4, 6, 7, 10-12, 17-19, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The arguments filed 6/21/22 regarding claims 1, 8, 15 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest a faceplate for a process chamber, the faceplate comprising: a circular mounting ring configured to mount the faceplate within the process chamber; a plurality of apertures; a first surface; and a second surface opposite the first surface, configured to be exposed to a processing volume of the process chamber, and including a first peak aligned with a vertical centerline of the faceplate, wherein a distance between the first surface and the second surface varies, wherein the faceplate is comprised of a conductive material, and wherein the first peak is symmetric with respect to the vertical centerline of the faceplate and continuous to a plane of the most distal end of the faceplate, as recited in claim 1, and A lid assembly for a process chamber, the lid assembly comprising: a gas box; a gas conduit passing through the gas box; a blocker plate coupled to the gas box; and a faceplate coupled to the blocker plate, the faceplate comprising: a circular mounting ring configured to mount the faceplate within the lid assembly; a plurality of apertures; a first surface parallel to the blocker plate; and a second surface opposite the first surface, configured to be exposed to a processing volume of the process chamber, and including a first peak aligned with a vertical centerline of the faceplate, wherein a distance between the first surface and the second surface varies, wherein the faceplate is comprised of a conductive material, and wherein the first peak is symmetric with respect to the vertical centerline of the faceplate and continuous to a plane of the most distal end of the faceplate, as recited in claim 8, and a process chamber comprising: a substrate support assembly disposed within a processing volume of the process chamber; a chamber wall; and a lid assembly coupled to the chamber wall, the lid assembly comprising: a blocker plate; and a faceplate coupled to the blocker plate, the faceplate comprising: a circular mounting ring configured to mount the faceplate within the lid assembly; a plurality of apertures; a first surface parallel to the blocker plate; and a second surface opposite the first surface, configured to be exposed to the processing volume of the process chamber, and including a first peak aligned with a vertical centerline of the faceplate, wherein a distance between the first surface and the second surface varies across width, wherein the faceplate is comprised of a conductive material, and wherein the first peak is symmetric with respect to the vertical centerline of the faceplate and continuous to a plane of the most distal end of the faceplate as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718